Hall, Justice.
This record makes only three questions requiring our notice.
The case was before this court at the February Term, 1882*, and the judgment of the court below was reversed on the ground that the court erred in charging to the effect that the line of the plaintiff extended to the centre of defendant’s road-bed, and a new trial was ordered, unless the plaintiff agreed to run the line from the southern extremity or edge of defendant’s road-bed of fifty feet, and to correct the verdict accordingly. When this judgment was certified to the court below, and was placed upon the minutes, the plaintiff at the same time accompanied it with a disclaimer such as was directed by this court. He accepted, to use his own words, “ the condition named ” in the judgment of this court, and disclaimed “ all right under the judgment in his favor, to encroach on the roadbed of the defendant, and agreed to start the dividing line from the southern edge of. the road-bed, and run thence south to the other terminus, at the mouth of the gully, it being his intention hereby to accept the line fixed by the jury, less any encroachment on the road-bed of the defendant.”
The court below held this disclaimer and agreement a satisfactory compliance with the condition contained in the judgment certified from this court, and over the objections of the defendant, ordered it to go upon the minutes *516and the judgment to be affirmed. Defendant excepted to this decision, and brings it here for review.
1. From a careful examination of this record, we are satisfied that there was no error in this ruling. There is an acceptance of the condition, without any reservation, so far as we can see, upon which the judgment was affirmed, and we are unwilling to anticipate that the agreement will not be carried out. in good faith. When there is a violation of its terms, and the rights of the defendant are thereby encroached upon, it will be time enough for the courts to interpose and prevent the wrongs and injuries which the defendant seems to apprehend.
2. Objection was made to the order and judgment allowing cost for bringing the case to this court. The court below awarded to the defendant judgments for the cost incurred in this court and also for fifty-five 50-100 dollars cost of transcript to Supreme Court, paid by defendant upon obtaining supersedeas, and directed execution to issue for those several sums. This, under any view we can take, is all the cost for which the defendant was entitled to have judgment. It was what he had to pay out to correct the errors complained of. Surely he is not entitled to more. 56 Ga., 456; 59 Ib., 199.
3. The next objections urged to this proceeding relate to the power of this court to render judgment upon terms, or to annex conditions thereto, and to the right of the court below to disregard or modify such conditions. How any one should, at this late day, question the right of this court to render such judgments, or should claim for the court below the powers alluded to, we do not comprehend. “ The decision of the court, and any direction •awarded in the case, shall be certified by the clerk to the court below, under the seal of the Supreme Court, and shall be respected, and in good faith carried into full effect by the superior court.” Code, §4285. Upon a question so clear it would be a mere waste of time to make further citations, or to offer additional reasons. Some things are so *517clear that all the argument and reason in' the world could not make them clearer, and this we deem one of those things. This we say, with entire respect for the high personal and professional standing of the able and learned counsel who brings these questions before the court for its decision, and who has so earnestly, but courteously, insisted upon their correctness.
Judgment affirmed.

69 Ga., 412.